DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 27-33, drawn to a method for disposing of a reduced-pressure dressing, classified in at least B65D75/30.
II. Claim 34-41, drawn to a reduced-pressure dressing for applying reduced pressure treatment to a tissue site, classified in at least A61F13/00068.
II. Claims 42-49, drawn to a reduced-pressure dressing for applying reduced pressure treatment to a tissue site, classified in at least A61M1/962.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Invention II can be used to practice another and materially different process that that disclosed by Invention I; namely, a process including the method steps of: removably coupling a pump pouch to the absorbent pouch; and applying reduced pressure to the tissue site through the absorbent pouch via the pump pouch.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention III can be used to practice another and materially different process that that disclosed by Invention I; namely, a process including the method steps of: removably coupling a pump envelope to a reduced-pressure .
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect; namely, Invention II does not require a manifold layer adapted to be positioned at the tissue site; an absorbent layer in fluid communication with the manifold layer, and a cover positioned over the absorbent layer to create a sealed space beneath the cover, the cover having an aperture to allow fluid communication with the sealed space, as required by Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each Invention has separate status in the art, requiring a different field of search, different search terms and databases.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	During a telephone conversation with Applicant’s Attorney of Record, Scott Yackey on March 1, 2022 a provisional election was made without traverse to prosecute the invention of Group III, claims 42-49.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
6.	Claims 42-49 are pending and currently under consideration for patentability.
	Claims 27-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 



Information Disclosure Statement
8.	The information disclosure statements (IDS) submitted on March 28, 2019 and February 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "absorbent pouch" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claimed “absorbent pouch” will be considered as --the cover--.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 42, 44-47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi et al. (US PGPUB 2007/0265586) in view of Jaeb et al. (US PGPUB 2009/0227969).

11.	With regard to claim 42, Joshi discloses a reduced-pressure dressing (wound therapy device, 1010; Fig. 13) for applying reduced pressure treatment to a tissue site (abstract; [0095]), the reduced-pressure dressing (1010) comprising: a manifold layer (wound interface, 1041) adapted to be positioned at the tissue site ([0053-0056]); an absorbent layer (liquid retention layer, 1040) in fluid communication with the manifold layer (1010; [0041-0042]; [0048]); a cover (housing, 1020) positioned over the absorbent (1040) layer to create a sealed space beneath the cover (1020), the cover having an aperture 
	While Joshi discloses an envelope housing (1033; Fig. 13), Joshi fails to explicitly disclose that the pump envelope comprises an upper sheet and a lower sheet, the lower sheet coupled to the upper sheet, and wherein the pump positioned between upper and lower sheets.
	Jaeb discloses a dressing (1804) and method for applying reduced pressure to and collecting and storing fluid from a tissue site (abstract; Figs. 18-20; [0122-0123]; [0126-0127]), wherein the dressing (1804) comprises: an envelope comprising an upper sheet (cover, 1944) and a lower sheet (diverter layer, 1932), the lower sheet coupled to the upper sheet, and a pump (1810) positioned between the upper (1944) and lower (1932) sheets ([0124-0125]; [0133]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the pump envelope housing disclosed by Joshi to be formed of an upper and lower sheet coupled to one another, similar to that disclosed by Jaeb, in order to allow for the pump and pump components to be removed from the upper dressing portion for possible re-use or replacement, as suggested by Jaeb in paragraph [0133].

12.	With regard to claim 44, Joshi discloses that the envelope comprises a circuit board (vacuum switch, circuit board, relay combination, 1044; Fig. 13); the pump (1034) is electrically connected to the circuit board ([0074]; [0094]; [0097]); and the reduced-pressure dressing (1010) comprises a sealing member (two liquid barrier films, 1036) coupled to the circuit board (1044) and the cover (1020), wherein the sealing member (1036) provides a fluid seal (liquid barrier) between the pump (1034) and the cover (1020; [0097]; [0005]; [0049]).
	However, Joshi fails to explicitly disclose that the pump is mounted to the circuit board. 

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the pump and circuit board disclosed by Joshi, to be mounted to one another, similar to that disclosed by Jaeb, in order to manage and control operation of the pump, as suggested by Jaeb in paragraph [0129], while also providing the dressing with a reduced thickness, low profile, as suggested by Jaeb in paragraph [0060], and allowing for the pump and circuit board to be  removed together, in unison, for possible re-use or replacement, as suggested by Jaeb in paragraph [0133].

13.	With regard to claims 45-46, while Joshi discloses the sealing member (1036) comprises a first sealing connector and a second sealing connector (“two liquid barrier films”; [0097]; Fig. 13), Joshi fails to explicitly disclose that the sealing member comprises a sealing ring.
	However, Jaeb discloses that the dressing (1804) comprises a sealings member (seal layer, 1922; best seen in Fig. 20) formed as a sealing ring (“band with an opening”; [0132-0133]).  Jaeb further discloses a liquid-air separator (1940; Figs. 18-20) that can be formed in any size, shape or thickness ([0075]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the sealing member disclosed by Joshi, to be a sealing ring, similar to that disclosed by Jaeb, in order to provide a proper vacuum seal that will not leak, as suggested by Jaeb in paragraph [0132]. Additionally, changes in shape represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters or user preference. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996), and shape change suggestions noted by Jaeb in paragraph [0075]. Further, one having ordinary skill in the art might look to utilizing a ring shaped fluid seal in order to cover both apertures (1025; [0095]) disclosed by Joshi with a single seal, where the material used for the seal is minimized.

14.	With regard to claim 47, Joshi and Jaeb fail to explicitly disclose that the envelope is coupled to the cover by a first cover connector and a second cover connector.
However, Joshi discloses that the envelope (1011) is coupled to the cover (1020) on either side of the cover apertures (1025) via removable coupling (1048; Fig. 13; [0095-0096]); and Joshi further notes that the removable coupling (1048) may be a design feature associated with the housing (1033) or vacuum source (1034) to allow the housing (1033) and vacuum source (1034) to be coupled together; wherein this coupling may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the coupling disclosed by Joshi in view of Jaeb to include a first and second cover connector, since in paragraph [0039] Joshi suggests a multiplicity of couplings well-known in the art, including interference fit, snap fit, and compression fit couplings - which would require first, male and second, female coupling connectors which interfere/snap together in order to provide its intended function.

15.	With regard to claim 49, while Joshi discloses that the pump (1034) may be of any kind known to those skilled in the art, including micro-vacuum pumps ([0035]; [0097]), Joshi fails to explicitly disclose that the pump is a piezoelectric-driven micropump.
	However, Jaeb discloses a system wherein the pump (1810; best seen in Fig. 20) is a piezoelectric-driven micropump (piezoelectric disc pump; [0042]; [0125]; [0128]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the micropump disclosed by Joshi to be piezoelectrically-driven, similar to that disclosed by Jaeb, in order to utilize micropumps known in the art that may be driven at different frequencies to act as a buzzer or vibrating alert system to alert a user to an alarm condition such as the .

16.	Claims 43 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi in view of Jaeb, as applied to claim 42 above, and further in view of Askem et al. (US PGPUB 2015/0174304).

17.	With regard to claim 43, while Joshi discloses that the removable coupling (1048) may be a design feature associated with the housing (1033) or vacuum source (1034) to allow the housing (1033) and vacuum source (1034) to be coupled together; wherein this coupling may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]), Joshi and Jaeb are silent in regard to the envelope comprising a perforation and tab, the perforation operable to tear in response to the application of a separating force to the tab.
	However, Askem discloses a reduced pressure apparatus and method (abstract; Figs. 37A-37B), wherein a dressing kit (650) is provided, where the dressing is attached to an envelope (support layer, 658) comprising a pump assembly (654) and a power source (656), wherein the envelope (658) comprises a perforation (perforated or tearable portion, 661) and tab (663; best seen in Fig. 37A), wherein the perforation operable to tear in response to the application of a separating force to the tab (663; [0345]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the removable coupling of the envelope disclosed by Joshi in view of Jaeb to include a perforated portion and associated tab, similar to that disclosed by Askem, in order to provide simple separation and removal of the pump assembly and/or power source via manual grasping and 
	
18.	With regard to claim 48, while Joshi discloses that the removable coupling (1048) may be a design feature associated with the housing (1033) or vacuum source (1034) to allow the housing (1033) and vacuum source (1034) to be coupled together and separable; wherein this coupling may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]), Joshi and Jaeb are silent in regard to the envelope being coupled to the cover by an intermediate cover member; the intermediate cover member is more susceptible to tearing than the cover, the upper sheet, and the lower sheet; and the envelope and absorbent pouch are separable by tearing the intermediate cover member.
	However, Askem discloses a reduced pressure apparatus and method (abstract; Figs. 37A-37B), wherein a dressing kit (650) is provided, where the dressing cover is coupled to an envelope (pump assembly, 654 and power source, 656) by an intermediate cover member (support layer, 658), wherein the intermediate cover member (658) is more susceptible to tearing (via perforated or tearable portion, 661 and tab, 663) than the dressing cover, and the housing of the envelope (654, 656); wherein the envelope (654, 656) and dressing are separable by tearing the intermediate cover member (658; [0345]).  
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the coupling the envelope disclosed by Joshi in view of Jaeb to include an intermediate cover layer having a perforated portion and associated tab, similar to that disclosed by Askem, in order to provide simple separation and removal of the pump assembly and/or power source via manual grasping and tearing of a perforated portion, as suggested by Askem in paragraph [0345].  Further, one having ordinary skill in the art would be motivated to utilize a number of different coupling techniques well-known in the art, as suggested by Joshi in paragraph [0039].

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hartwell (US 8,764,732) discloses a wound dressing having layers similar to that being claimed.
	Hartwell (US 8,808,274) discloses a wound dressing with incorporated micropump similar to that being claimed.
	Zamierowski (US 7,645,269) discloses a gradient wound treatment system and method.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781